Citation Nr: 1758215	
Decision Date: 12/15/17    Archive Date: 12/28/17

DOCKET NO.  15-30 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for gastroesophageal reflux disorder (GERD) with hiatal hernia, to include as secondary to the service-connected disability of traumatic arthritis, residuals of injury, upper back (cervical spine).

2.  Entitlement to service connection for a stomach disability, including GERD with hiatal hernia, to include as secondary to service-connected disability.

3.  Entitlement to service connection for a colon disability with polyps, to include as due to exposure to herbicide agents. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

G. T. Raftery, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty with the United States Air Force from June 1964 to June 1985.  He had service in the Republic of Vietnam and is a recipient of numerous awards and decorations, including the Air Medal with one Silver and one Bronze Oak Leaf Cluster and the Meritorious Service Medal.

Although the Veteran's claim for a stomach disability was originally adjudicated as a claim of entitlement to service connection for GERD with hiatal hernia, to include as secondary to the service-connected disability of traumatic arthritis, residuals of injury, upper back (cervical spine), the Board will broaden the reopened claim under Clemons v. Shinseki, 23 Vet. App. 1 (2009), for a stomach disability, including GERD with hiatal hernia, to include as secondary to service-connected disability.  

The issues of entitlement to service connection for a stomach disability, including GERD with hiatal hernia, to include as secondary to service-connected disability, and entitlement to service connection for a colon disability with polyps, to include as due to exposure to herbicide agents, are addressed in the REMAND section and are REMANDED to the Agency of Original Jurisdiction (AOJ) for further development.


FINDINGS OF FACT

1.  The June 2010 rating decision that denied service connection for GERD with hiatal hernia, to include as secondary to the service-connected cervical spine disability, was not appealed and is final.

2.  Evidence received from the Veteran since the June 2010 rating decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for GERD with hiatal hernia, to include as secondary to service-connected disability.


CONCLUSIONS OF LAW

1.  The June 2010 rating decision that denied service connection for GERD with hiatal hernia, to include as secondary to the service-connected disability of traumatic arthritis, residuals of injury, upper back (cervical spine), is final.  38 U.S.C. § 7105 (c) (2002); 38 C.F.R. §§ 3.104, 20.1103 (2009).

2.  New and material evidence has been received to reopen the Veteran's claim for service connection for GERD with hiatal hernia, to include as secondary to service-connected disability.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for a stomach disability is favorable, there is no need to discuss whether VA has complied with its duties to notify and assist.  38 U.S.C. §§ 5102-5103A, 5107; 38 C.F.R. §§ 3.159, 3.326(a).

II.  New and Material Evidence

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C. §§ 7104 (b), 7105(c).  The exception is that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C. § 5108.

New evidence means evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).  

New and material evidence is not required as to each previously unproven element of a claim.  There is a low threshold for reopening claims.  38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of determining whether new and material evidence has been submitted, the credibility of new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

In this case, a June 2010 rating decision denied service connection for GERD with hiatal hernia, based on insufficient evidence to show that the disability was etiologically related to military service, either on a direct basis or as secondary to a service-connected disability.  The Veteran did not appeal that decision, and it became final.

The pertinent evidence of record at the time of the June 2010 rating decision included the Veteran's service treatment records and post-service private treatment records, including an opinion from a private medical doctor concerning whether the Veteran's GERD with hiatal hernia resulted from or was aggravated by his prolonged use of non-steroidal anti-inflammatory drugs (NSAIDs) that have been prescribed for service-connected disabilities.

The pertinent evidence received since the June 2010 rating decision includes a report from an August 2013 VA examination report concerning his gastrointestinal and digestive issues, to be discussed in further detail in the remand section below.  The evidence also includes written correspondence submitted by the Veteran in August 2015 describing the NSAIDs prescribed to him for the treatment of service-connected disabilities, along with citations to various medical treatises and websites detailing the adverse gastrointestinal and digestive system reactions associated with the medications. 

The Board finds that the evidence received since the June 2010 rating decision is new because it was not of record at the time of the decision.  Moreover, the evidence is material because it raises a reasonable possibility of substantiating the claim.  Specifically, the Veteran has offered citations to medical treatises and articles that suggest a connection between his gastrointestinal issues and the NSAIDs he has been prescribed over the years to alleviate symptoms of service-connected disabilities.

Therefore, based on the foregoing, the Veteran's claim of entitlement to service connection for GERD with hiatal hernia, to include as secondary to service-connected disability, is reopened.


ORDER

New and material evidence having been received, the Veteran's claim of entitlement to service connection GERD with hiatal hernia, to include as secondary to service-connected disability, is reopened.


REMAND

After a review of the record, the Board finds that further development is required prior to adjudicating the issues of entitlement to service connection for a stomach disability, including GERD with hiatal hernia, to include as secondary to service-connected disability, and entitlement to service connection for a colon disability, to include as due to exposure to herbicide agents. 


In this case, the VA examinations of record do not adequately address the nature and etiology of the Veteran's claimed disabilities.  Consequently, remand is required in order to ensure there is a complete record upon which to decide his claim.  

I.  Stomach Disability

In an August 2009 letter, the Veteran's private doctor, Dr. K.E., opined that the Veteran's currently-diagnosed GERD "may" be secondary to his prolonged use of NSAIDs, "which are well known to often produce stomach irritation and associated problems."  The Veteran was later afforded a VA examination concerning his stomach disability in October 2009, during which the examiner concluded that the disability was unrelated to the Veteran's service-connected disabilities, but nevertheless opined that the Veteran's prolonged use of nonsteroidal agents likely caused his reflux disease, though not his hiatal hernia.  

The Veteran was afforded another VA examination in August 2013, during which the examiner opined that it was less likely than not that the Veteran's use of NSAIDs caused or aggravated his stomach disability, reasoning that "[t]he esophageal conditions are due to mechanical failure of the lower esophageal sphincter which is not caused by the arthritis medication."  The examiner did not comment on the August 2009 statement from Dr. K.E. or the August 2013 VA examination report.

In August 2015, the Veteran submitted written correspondence in which he described the NSAIDs prescribed to him for the treatment of service-connected disabilities, along with citations to various medical treatises and websites detailing the adverse gastrointestinal and digestive system reactions associated with the medications. 

The Board finds that the VA examinations afforded the Veteran thus far have been inadequate because neither examiner provided a complete rationale explaining the etiology of the Veteran's stomach disability and its relationship to active service, especially in light of the evidence of record suggesting a connection between his disability and prolonged use of NSAIDs for service-connected disabilities.  Consequently, remand is necessary in order to afford the Veteran an adequate VA examination to consider additional evidence of record and clarify whether his currently diagnosed stomach disability is etiologically related to active service, either on a direct basis or as secondary to service connected disabilities.

II.  Colon Disability

The Veteran is presumed to have been exposed to herbicides.  He contends that his currently diagnosed colon disability should be presumptively connected to his presumed herbicide exposure.  In December 2012, the Veteran was afforded a VA examination concerning his colon condition.  The examiner determined that the Veteran's condition was less likely than not incurred in or caused by an in-service injury or event because "[t]he conditions in service do not cause colon polyps.  He has inherited polyposis."  Later, in August 2015 correspondence disputing the conclusion of the December 2012 VA examiner, the Veteran cited to a VA website explaining service connection for various conditions related to herbicide exposure and suggested that his colon polyps were soft tissue sarcomas entitled to service connection on a presumptive basis.

In light of the evidence submitted by the Veteran, and given the lack of a complete rationale from the VA examiner, the Board finds the December 2012 VA examination opinion to be inadequate for rating purposes.  Specifically, the examiner did not elaborate on the Veteran's diagnosis of "inherited polyposis" or explain why his colon condition could not be connected to service.  Moreover, the examiner did not comment on the Veteran's assertion that the condition is related to in-service exposure to herbicides.  Consequently, remand is necessary to provide the Veteran an adequate VA examination. 

Accordingly, the case is REMANDED for the following actions:

1.  Identify and obtain any outstanding VA and private treatment records that are not already associated with the claims file.  All efforts to obtain additional evidence must be documented in the record. 

2.  Afford the Veteran another VA examination to determine the current nature and etiology of his stomach disability.  The claims file, including a copy of this Remand, must be made available to and be reviewed by the examiner.  Particular attention is drawn to the Veteran's August 2015 correspondence and the cited authorities purportedly connecting his stomach disability to prolonged NSAID use, as well as the August 2009 letter from Dr. K.E. and the August 2013 VA examination report.  The examiner is requested to provide a complete rationale for any opinion given.  Specifically, the examiner must provide a detailed opinion concerning the following question:

Is it at least as likely as not (50 percent probability or greater) that the Veteran's currently diagnosed stomach disability, including GERD and hiatal hernia, was incurred during active service?  

For any diagnosed stomach disability that is not found to be directly related to service, the examiner is to provide a detailed opinion concerning the following question:

Is it at least as likely as not (50 percent probability or greater) that the Veteran's stomach disability was caused or aggravated by a service-connected disability, or medications taken in treatment thereof?

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.  If an opinion cannot be offered without resorting to mere speculation, the examiner should explain why this is the case and identify any additional evidence that may allow for a more definitive opinion.

3.  Afford the Veteran another VA examination to determine the current nature and etiology of his colon disability.  The claims file, including a copy of this Remand, must be made available to and be reviewed by the examiner.  Particular attention is drawn to the Veteran's August 2015 correspondence and his contention that the condition is due to in-service exposure to herbicide agents.  The examiner is requested to provide a complete rationale for any opinion given.  Specifically, the examiner must provide a detailed opinion concerning the following question:

Is it at least as likely as not (50 percent probability or greater) that the Veteran's currently diagnosed colon disability was incurred during active service, to include in-service exposure to herbicide agents therein?  

Are the Veteran's colon polyps soft tissue sarcomas?

In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.  If an opinion cannot be offered without resorting to mere speculation, the examiner should explain why this is the case and identify any additional evidence that may allow for a more definitive opinion.

4.  Then, readjudicate the appeal.  If the benefits sought remain denied, issue a supplemental statement of the case to the Veteran and his representative and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


